        CASE 0:20-cv-01105-SRN-DTS Doc. 13 Filed 07/17/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

Brion Finlay and all other similarly
situated,
                                               Case No. 20-cv-1105-SRN-DTS
            Plaintiff,

      vs.
                                                   MEET AND CONFER
MyLife.com Inc.                                      STATEMENT
            Defendant.


      I, Richard R. Voelbel, hereby certify that counsel for defendant MyLife.com

Inc. attempted to contact counsel for plaintiff Brion Finlay by telephone and email

on July 14, 2020, to meet and confer regarding the issues raised in MyLife.com

Inc.’s Motion to Dismiss. At the time of this filing, counsel for Mr. Finlay has not

responded. Counsel for MyLife.com Inc. will attempt to promptly meet and confer

with counsel for Mr. Finlay after filing the motion and will supplement this meet

and confer statement as appropriate.
       CASE 0:20-cv-01105-SRN-DTS Doc. 13 Filed 07/17/20 Page 2 of 2




Dated: July 17, 2020                    FELHABER LARSON,

                                        By:   /s/ Richard Voelbel

                                        Richard R. Voelbel, #0387091
                                        Brandon J. Wheeler, #0396336
                                        220 South Sixth Street, Suite 2200
                                        Minneapolis, Minnesota 55402
                                        T: 612.339.6321
                                        rvoelbel@felhaber.com
                                        bwheeler@felhaber.com

                                        DLA PIPER LLP (US)

                                        Raj N. Shah (pro hac vice pending)
                                        Eric M. Roberts (pro hac vice pending)
                                        444 West Lake Street, Suite 900
                                        Chicago, Illinois 60606
                                        T: 312.368.4000
                                        raj.shah@dlapiper.com
                                        eric.roberts@dlapiper.com

                                        ATTORNEYS FOR MYLIFE.COM
                                        INC.




                                    2
